Name: Commission Regulation (EC) No 605/94 of 18 March 1994 amending Regulation (EC) No 3389/93 opening a standing invitation to tender for the resale on the internal market of barley and increasing to 175 000 tonnes the amount of barley held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 94 Official Journal of the European Communities No L 77/3 COMMISSION REGULATION (EC) No 605/94 of 18 March 1994 amending Regulation (EC) No 3389/93 opening a standing invitation to tender for the resale on the internal market of barley and increasing to 175 000 tonnes the amount of barley held by the Danish intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 3389/93 (*) opened a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley held by the Danish intervention agency ; Whereas in the present situation on the market the quan ­ tity of barley held by the Danish intervention agency put up for sale on the internal market of the Community should be increased to 175 000 tonnes ; Whereas the last partial invitation to tender under Regu ­ lation (EC) No 3389/93 should be postponed ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3389/93 is amended as follows : 1 . in Article 1 'of 100 000 tonnes' is replaced by 'of 1 75 000 tonnes' ; 2. Article 2 (2) is replaced by the following : '2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 31 May 1994.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76 . * (4) OJ No L 21 , 26. 1 . 1994, p. 1 . O OJ No L 306, 11 . 12 . 1993, p. 24.